Citation Nr: 0810683	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-38 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizoaffective 
schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1961 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  In a March 2002 decision, the RO declined to reopen a 
claim for entitlement to service connection for 
schizoaffective schizophrenia which had previously been 
denied by the Board in September 1963 and the RO in December 
1997; the appellant did not appeal.

2.  Evidence submitted since March 2002 is cumulative and 
redundant, and does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
schizoaffective schizophrenia, and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 RO decision that denied the claim for 
entitlement to service connection for schizoaffective 
schizophrenia is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen a claim for entitlement to service connection for 
schizoaffective schizophrenia.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in August 2003, October 2004, and March 2006.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  In a December 2005 response to 
the Statement of the Case and a March 2006 response to a 
letter informing him about the VCAA, the veteran responded 
that he had submitted all of the evidence he had to VA.  
Adequate opportunities to submit evidence and request 
assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO sent notice which discussed the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in March 2006.  The veteran has been thoroughly 
informed consistent with controlling law, and has indicated 
he has no additional evidence.  He has been thoroughly 
informed as to the requirements of new and material evidence 
as set forth in the August 2003 and October 2004 letters from 
the RO, and the reasons for the previous final consistent 
with controlling law.  See Kent v. Nicholson, 20 Vet App 1 
(2006).  Any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the veteran have been sought.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Whether new and material evidence has been submitted to 
reopen 
the claim for service connection for schizoaffective 
schizophrenia

The veteran seeks service connection for schizoaffective 
schizophrenia.  In essence, he believes that this disability 
began in service or was aggravated by events in service.  

Service connection - Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
and psychosis, become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2007).

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See 
VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that a disease or injury existed prior to service).  The 
veteran is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "the government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness for wartime service under 
section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  The Court noted that the government may show a lack 
of aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

New and Material Evidence - Law and Regulations

The Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, . Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a September 1963 decision the Board denied the claim for 
entitlement to service connection for schizophrenic reaction.  
The Board decision noted the contention that the 
schizophrenic condition must have been aggravated if not 
precipitated by service because the veteran was hospitalized 
at a state hospital for this psychiatric problem within 10 
days of service separation.  

A review of the service treatment records associated with the 
claims folder at the time of the 1963 Board decision revealed 
that within 10 days of entry into service, the veteran 
complained of a sore arm from push-ups and saluting; he 
complained of a sore foot, within the first month of service.  
Physical examinations were normal.  He also had a moniliasis 
infection and was noted to have dirty underwear.  He was 
advised and given powder.  A psychiatric evaluation at the 
request of his unit in July and August 1962 noted his 
complaints of more than a year of uncontrollable erections 
due to moral thinking and confusion over sexual identity.  He 
was thought to have infrequent hallucinations but to be able 
to distinguish right from wrong and was not considered 
insane.  The psychiatric conclusion was that he had a basic 
character and behavior disorder not amenable to treatment, 
disciplinary action or other type of duty.  The condition was 
considered to have existed prior to service.  His separation 
physical examination report dated in August 1962 reflects a 
finding of schizoid personality, chronic, severe, existed 
prior to service, not disabling.  

After discharge from service in September 1962, he was 
admitted to Broughton Hospital in North Carolina in October 
1962.  His father reported that he had made good social 
adjustment until 10th grade.  In 1956, a break-up with a 
girlfriend caused a depressive episode where he refused to 
associate with anyone.  He spontaneously recovered.  The 
final diagnosis was schizophrenic reaction, paranoid type, 
acute exacerbation.  Separation from family and duties of 
military service were noted as exacerbations for this acute 
episode.  

VA examination performed in May 1963 revealed no signs of 
psychosis.  Based on examination and reported history, the 
examiner noted the veteran had a schizoid disposition all his 
life, and a psychotic episode due to separation from family 
in service.  As of the examination, he had returned to his 
premorbid personality configuration.  The reaction in service 
was considered schizophrenic.  

From this background, the Board, in 1963, concluded that the 
veteran had a pre-existing condition that underwent 
exacerbation in service but no permanent worsening.  It was 
noted he had returned to his premorbid state as of the VA 
examination.  The exacerbation was characteristic of a 
continuation of the disorder noted to have existed since 
1956, rather than an increase in disability.  

The Board decision became final when issued.  38 U.S.C.A. § 
7104.  

In December 1997, the RO found that the veteran had not 
submitted new and material evidence to reopen the claim.  
Records from Cleveland Center, Broughton Hospital and Kings 
Mountain Hospital dated to 1997 showed continuing treatment 
for schizophrenia type symptoms.  Also, a VA examination 
report of record dated in January 1968 was noted.  This 
showed complaints of feeling nervous and depressed for 
several years.  The diagnosis was schizophrenia.  The RO 
found that the additional evidence did not show that the pre-
existing schizophrenic reaction was aggravated by service.  
He was informed of this decision by letter dated in December 
1997.  The RO decision became final one year later.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).  

The veteran sought to reopen his claim for service connection 
for schizophrenia in June 2001.  He again submitted records 
of treatment from Broughton Hospital and Cleveland Hospital 
showing current treatment.  He also submitted VA treatment 
records including a VA psychiatric consultation report dated 
in August 2000.  The psychiatrist noted the veteran was a 
fair historian because of his partially controlled thought 
disorder.  The veteran reported that his symptoms started in 
service.  The diagnosis was schizoaffective disorder, rule 
out bipolar disorder.  

The RO denied the claim in March 2002, noting that the 
veteran did not submit new and material evidence as to the 
aggravation of a pre-existing disorder.  The veteran was 
informed that the evidence submitted essentially duplicated 
that already of record.  He was informed in a letter dated in 
March 2002.  The RO decision became final one year later.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).  

The veteran submitted an application to reopen the claim in 
August 2003.  He was informed that he should send new and 
material evidence.  In September 2003 he was informed by 
letter that the claim was denied because he did not submit 
that evidence.  He applied again to reopen in September 2004.  
He submitted a letter from his brother dated in 2005 
attesting to the fact that that the veteran changed mentally 
after service.  At an RO hearing in October 2005, the veteran 
testified that he began having mental problems in service.  
Updated treatment records from VA Medical Center in Asheville 
show a diagnosis of schizoaffective schizophrenia in 
September 2005.  In a September 2004 note, his VA 
psychiatrist indicated that the veteran had schizoaffective 
schizophrenia, in partial remission.  Since the veteran 
alleged that he had records of treatment while in service, 
the psychiatrist reported that he encouraged the veteran to 
seek service connection for this disorder.  Also added was 
duplicates of service treatment records and other medical 
records.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the March 
2002 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim of service connection for 
schizophrenic schizophrenia.  The evidence added to the 
record does not include competent evidence establishing 
aggravation of the pre-service service schizophrenia or 
related disorder, there is no showing that there was a 
worsening beyond the natural progression of the disease in 
service, which was the basis for the prior determination.  
Copies of service treatment records are not new.  The 
veteran's and his brother's statements and the additional 
medical reports are essentially cumulative of the evidence 
previously considered and do not raise a reasonable 
possibility of substantiating the claim.  The statements are 
essentially a repetition of his previous assertions that were 
before the RO in 2002, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  The new medical records showing treatment for 
current disease do not provide a medical linkage to service.  
The September 2004 statement from the VA psychiatrist that 
the veteran should apply for service connection since he had 
records of treatment in service does not address the issue of 
aggravation of a pre-existing disability, which was the basis 
for the 2002 denial.  Similarly, to the extent that the 
January 1968 VA doctor's statement diagnosing schizophrenia 
was referred to by the RO in the current rating decision, and 
is thus being considered in the first instance, it does not 
provide a basis to show that the current condition underwent 
a permanent worsening in service.  To the extent that it was 
considered previously, it is a duplicate.  Therefore, there 
is no basis under which to reopen the claim.  As the 
information provided in support of the application to reopen 
the claim does not include new and material evidence, the 
appeal must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for schizoaffective 
schizophrenia, the claim is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


